transitionletteragree_image1.jpg [transitionletteragree_image1.jpg]


August 8, 2018


Paul Grinberg
c/o Encore Capital Group, Inc.
3111 Camino Del Rio North, Suite 103
San Diego, California 92108
Dear Paul:
We appreciate your contributions to Encore Capital Group, Inc, a Delaware
corporation, and its subsidiaries (collectively, “Encore”) and your willingness
to serve during the transition period described below. This letter agreement
(“Agreement”) sets forth the understanding between you and Encore regarding your
transition.
1.
Your employment with Encore will terminate on January 2, 2019 (the “Termination
Date”), subject to Encore’s right to terminate you for Cause (as defined in your
Severance Protection Letter (as defined below)).

2.
From now until the Termination Date (the “Transition Period”), you will continue
to be an employee of Encore and will serve as the President, International of
Encore and as an officer and director, as applicable, of its subsidiaries and
affiliates, and have the powers, duties and responsibilities customarily
associated with those positions. During the Transition Period, you will continue
to receive your current base salary and current employee benefits, and any
outstanding equity awards and cash awards previously granted to you shall
continue to vest pursuant to their terms.

3.
For your performance in the 2018 year to date and as additional consideration
for your service during the Transition Period, you will be entitled to receive
the following as compensation (the “Transition Compensation”):

a.
$300,000, which will be paid in a cash lump sum, less applicable taxes and
withholdings, payable on the first regular payroll date which occurs more than
six months following the Termination Date (the “Transition Payment Date”).

b.
A 2018 KCP bonus at the target previously set, subject to adjustment by the
Compensation Committee of Encore based upon the completion of your duties and
responsibilities as President, International of Encore during the Transition
Period in a manner consistent with your service in prior years, which will be
paid in a cash lump sum, less applicable taxes and withholdings, payable on the
Transition Payment Date.

c.
Shares underlying outstanding equity awards previously granted to you shall
continue to vest as if you were still an employee until March 10, 2019 (“Vesting
End Date”), and all unvested shares underlying outstanding equity awards
previously granted to you that do not vest during the period from the day after
the Termination Date to the Vesting End Date shall be forfeited.

4.
You will not be entitled to the Transition Compensation if you are terminated
for Cause (as defined in your Severance Protection Letter) prior to the
Termination Date.

5.
Your right to receive and/or retain the compensation and benefits set forth
herein is subject to your execution within 21 days following each of (a) the
Termination Date and (b) the Transition






--------------------------------------------------------------------------------





Payment Date, delivery, and non-revocation of a General Release and Waiver of
Claims in substantially the form attached as Exhibit A.
6.
This Agreement does not supersede your rights or responsibilities (including any
restrictive covenants) under your severance protection letter agreement dated
March 11, 2009, as amended by a letter agreement on January 9, 2013, by a
separate letter agreement on January 9, 2013 and by a letter agreement on
February 24, 2014 (collectively, “Severance Protection Letter”), and your right
to receive and/or retain the compensation and benefits set forth herein is
subject to your continued compliance with such rights and responsibilities. This
Agreement shall act as your notice pursuant to Section 2(v) of the Severance
Protection Letter.

7.
You and Encore agree that you will experience a “separation from service”
(within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of
1986, as amended, and the regulations thereunder) from Encore on the Termination
Date. Pursuant to the deferral elections previously made by you, shares
underlying the Company equity awards granted to you on August 23, 2007 and
December 21, 2007 will be settled on the first business day after the end of the
six-month period following your separation from service.

8.
You and Encore agree that any controversy or claim arising out of or relating to
this Agreement (as amended), or the breach thereof, shall be settled by
arbitration administered by the American Arbitration Association (“AAA”) in
accordance with its Employment Arbitration Rules then in effect which are
available at
https://www.adr.org/sites/default/files/document_repository/EmploymentRules_Web.pdf.
Venue for any arbitration pursuant to this Agreement will lie in the County of
San Diego, California. One of the arbitrators shall be appointed by Encore, one
shall be appointed by you and the third shall be appointed by the first two
arbitrators. If the first two arbitrators cannot agree on the third arbitrator
within 30 days following the appointment of the second arbitrator, then the
third arbitrator shall be appointed by AAA. All three arbitrators shall be
experienced in the resolution of disputes under employment agreements for senior
executives of major corporations. Any award entered by the arbitrators shall be
final, binding and non-appealable and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent jurisdiction.
This arbitration provision shall be specifically enforceable. The arbitrators
shall have no authority to modify any provision of this Agreement or to award a
remedy for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of this Agreement. Each party shall be responsible
for its own expenses relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses). Encore shall pay the fees of the AAA
and the arbitrators, if applicable.

9.
Notwithstanding anything in this Agreement to the contrary, nothing contained in
this Agreement shall prohibit you from (i) filing a charge with, reporting
possible violations of federal law or regulation to, participating in any
investigation by, or cooperating with any governmental agency or entity or
making other disclosures that are protected under the whistleblower provisions
of applicable law or regulation and/or (ii) communicating directly with,
cooperating with, or providing information (including trade secrets) in
confidence to, any federal, state or local government regulator (including, but
not limited to, the U.S. Securities and Exchange Commission, the U.S. Commodity
Futures Trading Commission, or the U.S. Department of Justice) for the purpose
of reporting or investigating a suspected violation of law, or from providing
such information to your attorney or in a sealed complaint or other document
filed in a lawsuit or other governmental proceeding. Pursuant to 18 USC Section






--------------------------------------------------------------------------------





1833(b), you will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made: (x) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (y) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.
10.
As of the date hereof, this Agreement sets forth the final and entire agreement
of the parties with respect to the subject matter hereto and supersedes all
prior agreements, arrangements, communications, representations or warranties,
whether oral or written, by Encore and you, or any representation of Encore or
you, with respect to the subject matter hereof, except the Severance Protection
Letter. This Agreement has been duly authorized by Encore and is a legal and
binding obligation of Encore and you, enforceable in accordance with its terms.
No provisions of this Agreement may be amended or waived unless agreed to in
writing by you and by a duly authorized officer of Encore. All disputes arising
under this Agreement will be governed by, and interpreted in accordance with,
the laws of the State of California, without regard to its conflict of law
provisions.

Sincerely,


/s/ Greg Call
Greg Call
EVP, Chief Administrative Officer
Encore Capital Group, Inc.


Accepted and Agreed:




/s/ Paul Grinberg
Paul Grinberg
Date: 8/8/2018







--------------------------------------------------------------------------------







Exhibit A
GENERAL RELEASE AND WAIVER OF CLAIMS
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
1. Paul Grinberg (the “Executive”), on his or her own behalf and on behalf of
his or her descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable to
the undersigned under that letter agreement dated as of August 8, 2018 (the
“Agreement”), and for other good and adequate consideration the receipt of which
is mutually acknowledged by and between the Executive and Encore Capital Group,
Inc. (the “Company”), does hereby agree not to bring any claim or pursue any
litigation (or file any charge or otherwise correspond with any Federal, state
or local administrative agency) against, and waives, releases and discharges the
Company, and its respective assigns, affiliates, subsidiaries, parents,
predecessors and successors, and the past and present stockholders, employees,
officers, directors, members, managers, representatives and agents or any of
them (collectively, the “Company Group”), from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that the Executive ever had, now has or shall or may have or assert as
of the date of this General Release and Waiver of Claims against any of them,
including, without limiting the generality of the foregoing, any claims,
demands, rights, judgments, defenses, actions, charges or causes of action
related to employment or termination of employment or that arise out of or
relate in any way to the Age Discrimination in Employment Act of 1967 (“ADEA”),
as amended, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, as amended, and other Federal, state and local laws relating
to discrimination on the basis of age, sex or other protected class, all claims
under Federal, state or local laws for express or implied breach of contract,
wrongful discharge, defamation, intentional infliction of emotional distress,
and any related claims for attorneys’ fees and costs; provided, however, that
nothing herein shall release any member of the Company Group from any of its
obligations under the Agreement or any rights to indemnification under any
charter or by-laws (or similar documents) of any member of the Company Group or
your rights under any equity award agreements between you and the Company. The
Executive further agrees that this General Release and Waiver of Claims may be
pleaded as a full defense to any action, suit or other proceeding covered by the
terms hereof which is or may be initiated, prosecuted or maintained by the
Executive, his or her heirs or assigns. Notwithstanding the foregoing, the
Executive understands and confirms that he is executing this General Release and
Waiver of Claims voluntarily and knowingly, and that the same shall not affect
the Executive’s right to claim otherwise under ADEA. In addition, the Executive
shall not be precluded by this General Release and Waiver of Claims from filing
a charge with any relevant federal, state or local administrative agency, but
the Executive agrees not to participate in, and agrees to waive his or her
rights with respect to any monetary or other financial relief arising from any
such administrative proceeding.
2. Notwithstanding anything herein to the contrary, the Executive does not
release any claims that the law does not permit the Executive to release,
including, without limitation, claims under the Family Medical Leave Act, the
Fair Labor Standards Act, California Workers’ Compensation, California Family
Rights Act, and Division 3, Article 2 of the California Labor Code (including
indemnification rights).





--------------------------------------------------------------------------------





3. The Company, on its own behalf and on behalf of the Company Group, does
hereby agree not to bring any claim or pursue any litigation (or file any charge
or otherwise correspond with any federal, state or local administrative agency)
against, and waives, releases and discharges the Executive and his or her heirs,
successors and assigns, descendants, dependents, executors and administrators,
past and present, and any of his or her affiliates and each of them
(collectively, the “Executive Releasees”) from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that any person or entity of the Company Group ever had, now has or
shall or may have or assert as of the date of this General Release and Waiver of
Claims against any of them, based on facts known to any executive officer of the
Company as of the date of this General Release and Waiver of Claims (other than
the Executive), including specifically, but not exclusively and without limiting
the generality of the foregoing, any and all claims, demands, agreements,
obligations and causes of action arising out of or in any way connected with any
transaction, occurrence, act or omission related to Executive’s employment by
the Company or any of its subsidiaries or the termination of that employment;
provided, however, that nothing herein shall release the Executive Releasees
from any obligations arising out of or related in any way to the Executive’s
obligations under the Agreement, the Confidentiality Agreement (as defined in
the Severance Protection Letter, as defined in the Agreement) or any agreement
governing the terms of any equity award granted to the Executive or impair the
right or ability of the Company to enforce the terms thereof.
4. In furtherance of their respective agreements set forth above, each of the
Executive and the Company hereby expressly waives and relinquishes any and all
rights under any applicable statute, doctrine or principle of law restricting
the right of any person to release claims which such person does not know or
suspect to exist at the time of executing a release, which claims, if known, may
have materially affected such person’s decision to give such a release. In
connection with such waiver and relinquishment, each of the Executive and the
Company acknowledges that it is aware that it may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those which it now knows or believes to be true, with respect to the matters
released herein. Nevertheless, it is the intention of each of the Executive and
the Company to fully, finally and forever release all such matters, and all
claims relative thereto which now exist, may exist or theretofore have existed,
as specifically provided herein. The parties hereto acknowledge and agree that
this waiver shall be an essential and material term of the release contained
above. In addition, and not by way of limitation to the foregoing, each of the
Executive and the Company fully understands and knowingly and expressly waives
its rights and benefits under Section 1542 of the California Civil Code or under
any similar provision of law. Section 1542 of the California Civil Code states
that:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE [EXECUTIVE] DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH [THE COMPANY].
Nothing in this paragraph is intended to expand the scope of the release as
specified herein.
5. This General Release and Waiver of Claims shall be governed by and construed
in accordance with the laws of the State of California, without regard to its
conflict of law provisions.
6. To the extent that the Executive is forty (40) years of age or older, this
paragraph shall apply. The Executive acknowledges that Executive is waiving and
releasing any rights he or she may have under the ADEA and that this General
Release and Waiver of Claims is entered into knowingly and voluntarily. The
Executive acknowledges that this General Release and Waiver of Claims does not





--------------------------------------------------------------------------------





apply to any rights or claims that may arise under the ADEA after the date of
this General Release and Waiver of Claims. The Executive acknowledges that the
consideration given for this General Release and Waiver of Claims is in addition
to anything of value to which Executive was already entitled. Executive further
acknowledges that the Executive has been advised by this writing as required by
the ADEA that:
(a) the Executive has the right to and is advised to consult with an attorney
prior to executing this General Release and Waiver of Claims;
(b) the Executive has up to twenty-one (21) days within which to consider this
General Release and Waiver of Claims (although Executive may choose to execute
this General Release and Waiver of Claims earlier);
(c) the Executive has seven (7) days following the execution of this General
Release and Waiver of Claims to revoke; and
(d) This General Release and Waiver of Claims and the Executive’s right to
receive payments or other benefits payable by the Company pursuant to the
Agreement shall not be effective until the revocation period has expired.
In order to cancel or revoke this General Release and Waiver of Claims, the
Executive must deliver to the General Counsel of the Company written notice
stating that the Executive is canceling or revoking this General Release and
Waiver of Claims. If this General Release and Waiver of Claims is timely
cancelled or revoked, none of the provisions of this General Release and Waiver
of Claims shall be effective or enforceable and the Company shall not be
obligated to make the payments to the Executive under the Agreement or to
provide the Executive with the other benefits described in this General Release
and Waiver of Claims, and all contracts and provisions modified, relinquished or
rescinded hereunder shall be reinstated to the extent in effect immediately
prior hereto.
7. Each of the Executive and the Company acknowledge that they have entered into
this General Release and Waiver of Claims knowingly and willingly and has had
ample opportunity to consider the terms and provisions of this General Release.
IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Waiver of Claims to be executed on this              day
of                         , 20__.


 
Paul Grinberg





Encore Capital Group, Inc.
 
By:
Title:






